1 Reported in 247 N.W. 526.
Mandamus against the adjutant general to compel the allowance of relator's claim for relief under the Spanish war veterans relief act, L. 1931, p. 552, c. 405. From the judgment of the district court ordering respondent to approve relator's claim for relief, respondent appealed.
The point made by the attorney general, that mandamus is not the proper remedy and that certiorari should have been resorted to, need not be considered. On the merits the case is the same in all respects as State ex rel. Hansen v. Walsh, 188 Minn. 412,247 N.W. 523. For the reasons therein stated, the judgment appealed from is reversed.
So ordered. *Page 419